 In the Matter of DAVID W. ONAN, C. WARREN ONAN AND ROBERT D.ONAN, GENERAL PARTNERS IN A LIMITED PARTNERSHIP, DOING BUSINESSAs D. W.,ONAN & SONS,andLOCAL 1139, UNITED ELECTRICAL, RADIOMACHINE WORKERS OF AMERICA, C. I. O.Case No. C-2567.-Decided June 8, 1943,DECISIONANDORDEROn March 29, 1943, the Trial Examiner issued his IntermediateReport in the above-entitled proceeding, finding that the respondenthad engaged in and was engaging in certain unfair labor practicesand that it had not engaged in certain other unfair labor practices,and recommending that it cease and desist from the unfair laborpractices found and take certain affirmative action, as set out in thecopy of the Intermediate Report attached hereto, and that the com-plaint be''dismissed as to the remaining allegations.Thereafter therespondent filed exceptions to-the Intermediate Report and a briefin support of the exceptions.Oral argument, in which the respond-ent and the Union participated, was had before the Board on May25, 1943.The Board has considered the rulings of the Trial Exam-iner at the hearing and finds that no prejudicial errors were com-mitted.The rulings are hereby affirmed.The Board has consideredthe Intermediate Report, the respondent's brief and exceptions, andthe entire record in the case, and hereby adopts the findings, con-clusions, and recommendations of the Trial Examiner with the ex-ceptions and qualifications noted below :1.The Trial Examiner found, in view of the testimony of Thole,that the respondent's report to the Board, prepared on November16, some 2 weeks after Lorenz's discharge, and listing the reasons'for his separation, was patently an afterthought.We concur in thisfinding for the additional reason that the report included among thealleged criticisms of Lorenz several matters which occurred after thedischarge.2.The Trial Examiner found that James W. Murphy was dis-charged on February 3,,1943, because of his union membership and50 N L.R. B, No. 35.195 196 . DECISIONS OF NATIONAL LABOR RELATIONS BOARDactivities.We,do not concur in this finding.While the matter isnot entirely free from doubt, we feel that the evidence is insufficientto warrant a finding of discrimination against Murphy because ofhis union membership and activities.We find therefore, that theallegation of the complaint that, Murphy was ,discriminated against,within the meaning of Section 8 (3) of,the Act, is without support.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondent, David W. Onan, C. War-ren Onan and Robert D. Onan, general partners in a limited part-nership, doing business as D. W. Onan & Sons, Minneapolis, Minne-sota, its officers, agents, successors, and assigns shall :1.Cease and desist from :(a)Discouraging meibership in Local 1139, United Electrical,Radio & Machine Workers of America, affiliated with the Congressof Industrial, Organizations, or any other labor organization of itsemployees, by discharging or-refusing to 'reinstate any of its em-ployees or in any other manner djsciiminating in regard to theirhire and- tenure- of 'employment,, or any term or condition of-employment;(b)` Yn; any other manner interfering with, restraining, or coerc-ing, its employees in the exercise of their rights to self-organization, ,to form,, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purposes of collective bargaining, or other,mutual aid or protection; as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :Offer to Gerald Gavenda and Emory Lorenz immediate andfull reinstatement .to their former or substantially equivalent posi-tions,without prejudice to their seniority or other rights andprivileges ;-(b)Make whole the said Gerald Gavenda and Emory Lorenz forany loss of pay they may have suffered by reason of the discrimina-tion against them, by payment to each of them of a slim of moneyequal to the amount which each would, normally have earned aswages during the period from the dates of the discrimination, i. e.,September 12, 1942, as to Gavenda, and November 3, 1942, as toLorenz, to the date of the respondent's offer of reinstatement, lessthe net earnings of each during said periods;(c)Post immediately in conspicuous places in and about its plantsinMinneapolis,Minnesota, and maintain for a period of at least D.W. ONAN & soars -197sixty (60) consecutive days from the date of posting, notices to its'employees stating : (1) that the respondent will not engage in theconduct from which it is ordered to cease and desist in,paragraphs I(a) and, (b) of this Order; (2) that the respondent will take theaffirmative. action set forth in paragraphs 2 (a) and (b) of thisOrder; and (3) that the respondent's employees are free to becomeor remain members of Local 1139, United Electrical, Radio & Ma-chineWorkers of America, affiliated with the Congress of IndustrialOrganizations, and that the respondent will not discriminate againstany employee because of his membership or activity in any suchorganization;(d)Notify the Regional Director of the Eighteenth Region inwriting within ten (10) days from the receipt of this Order whatsteps the respondent has taken to comply herewith.AND IT ISFURTHERORDERED that,theComplaint,insofaras italleges that the respondent discriminated against James W. Murphyand Swan Oscar Lindman within the meaning of Section 8 (3) ofthe Act, be, and it hereby is, dismissed.INTERMEDIATE REPORTMr. Harry Brownstein,for the Board.Mr. R. H. Fryberger,ofMinneapolis, Minn., for the respondent.STATEMENT OF THE CASEUpon a second amended charge duly filed by Local 1139, United Electrical,Radio & Machine Workers of America, affiliated with the Congress of Indus-trialOrganizations, herein called the Union, the National Labor RelationsBoard, herein called the Board, by its Regional Director for the EighteenthRegion (Minneapolis, Minnesota), issued its amended complaint dated Febru-ary 12, 1943, against David W. Onan, C. Warren Onan and Robert D. Onan,general partners in a limited partnership,doing business as D. W. Onan &Sons, of Minneapolis, Minnesota, herein called the respondent, alleging thatthe respondent had engaged in and was engaging in unfair labor practiceswithin the meaning of Section 8(1) and(3)and Section 2 (6) and (7) ofthe National Labor Relations Act, 49 Stat. 449, herein called the Act.Copiesof the amended complaint together with notice of hearing thereon were dulyserved upon the respondent and the Union.With respect to the unfair labor practices,the amended complaint allegedin substance: (,1) that from on or about July 1, 1937, to the date of issuanceof the complaint, the respondent questioned its employees with respect to theirunion membership and activities;engaged in surveillance of union membersand meetings; 'and discouraged its employees from remaining or becomingmembers ofthe Union; (2) that the respondent on or about September 12,1942, discharged Gerald Gavenda, on or about November 3, 1942, dischargedEmory Lorenz, and on or about February 3, 1943, discharged James W. Murphy,and since said dates has refused to employ these employees for the reason thatthey joined and assisted the Union and engaged in concerted activities ; and(3) that on or about September 9, 1942, the respondent refused to hire Swan536105-44-vol. 50-14 198 - DECISIONS OF NATIONAL LABOR RELATIONS BOARDOscar Lindman,'an applicant for a job with the respondent,and has sincerefused and failed to hire him because of his union membership and activities.On February 16, 1943, the respondent filed its answer, denying that it hadengaged in the unfair labor practices, alleged.-Pursuant to'notice,a hearing was held at Minneapolis,Minnesota,on Feb-ruary 25 and 26, and on March 2 and 3, 1943, before Peter F. Ward, the under-signed Trial Examiner duly designated by the Chief Trial Examiner.TheBoard and the respondent were represented by counsel, and each participatedin the hearing.Full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues was afforded allparties.At the conclusion of the hearing, the undersigned granted, without-objection,a motion of counsel for the Board to conform' the pleadings to the proof withrespect to names, dates and other minor variances.Oral argument, partici-pated in by the Board and the respondent, was thereafter had upon the-record.While the parties were advised of their right to file briefs with the undersigned,no briefs were filed.Upon the entire record thus made, and from his observation of the wit-nesses, theundersigned makes, in addition to the above, the following:FINDINGS OF FACTN1.THE BUSINESS OF THE RESPONDENTThe respondent is a limited partnership, organized and existing under andby virtue of the laws of the State of Minnesota, with its principal office andplace of business in Minneapolis, Minnesota, where it is engaged in the manu-facture, ,sale and distribution bf electrical power plants and equipment.Itoperates three plants in Minneapolis, Minnesota, namely : the University Ade-nue plant,at 2515 University Avenue, herein called the University plant; theArrowhead plant, at 1111 Stinson Boulevard ; and the Royalston Avenue plant,located at 43 Royalston Avenue, herein called the Royalston plant'The principal raw materials used by the respondent consist of steel, cop-per, aluminum, brass and copper wire.During the, calendar year 1942, thetotal purchases of such raw materials for its University and Royalston plantsamounted to approximately $5,580,000, of which approximately 60 percent rep-resents raw materials purchased in States other than in the State of Minne-sota, and transported in interstate commerce to its University and Royalstonplants in Minnesota.During the calendar year 1942, the total sales of finishedproducts of its University and Royalston plants amounted to approximately$8,525,000, ofwhich approximately 99 percent represents finished productssold and transported in interstate commerce from the respondent's Universityand Royalston plants in Minnesota to purchasers located outside of the Stateof Minnesota.-The, respondent is presently wholly engaged in manufacturing and sellingits products in pursuance of contracts with various departments of the UnitedStates Government.Its employment roll has risen from 144 employees in December 1940, to 1992employees as of March 1, 1943.H. THE ORGANIZATION INVOLVEDLocal 1139, United Electrical, Radio & Machine Workers of America,affiliatedwith the Congress of Industrial Organizations, is a labor organizatio' admit-ting,to membership certain employees of the respondent.1The University and Royalston plants are alone involved herein. D.W. ONAN &SONS199M. THE UNFAIR LAL'OR PRACTICESA. Interference,restraint and coercionAt times material herein, Robert Onan was one of the general-partners, of therespondent;Steen Eklund was general superintendent of all the respondent'splants;William Hanson was the Royalston plant's night foreman in the punchpress department;Arthur Randall was in charge of the employment,section ofthe personnel department;Elton Peterson was a supervisor at the Universityplant; Linol Clem was foreman of the drill press cylinder department of theUniversity plant; and Harley Hedlund wastheUniversityplant's foreman ofthe sub-assembly department.All of these representatives of the respondentare hereinafter separatelyconsideredin connection with the instant proceeding,and their activities detailed.General Partner OnanRobert Onan supervises the respondent's personnel and employment policyand, until September 1942, had sole charge of employment.Commencing, aboutDecember 1940 the respondent which then employed 114 persons,expanded itsoperations to such an extent that it increased its staff to 328 employees inDecember 1941, to 1716 in December 1942, and by March 1, 1943 it engaged1992 employees.In February or' March 1941 the respondent adopted a form of applicationfor position,which required the applicant for a position to answer, amongother questions,the following:"Are you a member of any organization, lodgeor society?-Name all." 2Onan testified,in substance,that applicants for aposition with the respondent,in answering the above question-,',were expectedto and did, on occasion,disclose their union affiliation.He also testified:Q. Did you make it a practice of inquiring concerning union affiliations?A. If on the man's application he stated he was a member of a union, Iwould ask him what union, and it is possible that I made the comment thattherewas no union in our plant for his information or in generaldiscussion.bnd on cross-examination,he further,testified :Q Now, I believe you testified,Mr. Onan, that sometimes when an appli-cant for,work came up to fill out an application you discussed unions, andas, I got your testimony,for his information,the general discussion?A. In general discussion many times a man stated he-was a member of-I am speaking of my experience in interviewing men-that he was a mem-ber of the union, and sometimes he would ask me if there was a union inthe shop,and I would say1no, and sometimes during the discussion I wouldsay,you are a member of the union,we have no union here,for yourinformation.Itwas in a discussion[Italics added ]2The respondent sought to justify the use of this question in its application blank, ashaving been directed by the United States Navy DepartmentThe Navy Department in acommunication under date of January 30, 1942,did suggest that "A list of all organiza-tions to which employees belong; including trade,professional,social, and fraternal,givingthe names and addresses of such organizations"be procured from applicants for a posi-tion.Since the form had been adopted long prior to the Navy's recommendation,since theNavy's suggestion was not mandatory,and since the form later used by the respondentdid not include other recommendations made by the Navy, the respondent's attemptedjustification is without merit, and the undersigned so finds.8Upon advice of counsel,the respondent, on and after February 3, 1943, eliminated thisquestion from its application forms. 200DECISIONS OF NATIONAL LABOR RELATIONS 'BOARDArthur Kircher, an employee of the respondent since February 1942, testifiedthat when he filled out his application he answered the question above re-ferred to by merely stating, "Yes," and that when interviewed by Onan, thelatter asked Kircher what he meant by "Yes."Kircher advised Onan that bebelonged to the Minneapolis Gas and Light Company union, to which Onanreplied, "The boys around here don't seem to like the union."'Emory Lorenz, whose discriminatory discharge is found and discussed belowin Section III-B, testified that on November 4, 1942, when he was discussinghis discharge with Onan, the latter asked him where he had obtained the liter-ature (Union) that he had "put out" around the plant, and Lorenz answeredthat he had procured it from two other employees. Onan then inquired whothe other employees were, and Lorenz refused to name them iSuperintendent EklundAlfred Knutson, an emplpoyee of the respondent since May 26, 1942, testifiedthat at the time he was employed, he filled out the respondent's- form ofapplication for employment, but did not answer the question, "Are you amember of any organization, lodge or society?"Knutsen further testied thatat the time he was hired, Eklund, the respondent's superintendent,asked himif there was a union at the place of Knutsen's last employment. Knutsenreplied that attempts to organize his former fellow workers wereunsuccessful.Thereupon Eklund averred, "There is no union here, . . . the boys didn'twant it."'8'On February 13, 1943, according to employee Leonard Palmer, during a conver-sation with Eklund concerning an anticipated wage increase which Palmer didn'ot receive in full; Eklund asked Palmer what he thought about unions, andwhat he could "see" in unions. Further discussion was had involving farmingand the dairy industry, which Palmer contended was "one sided between pro-ducer and' distributor."Eklund replied, "You only have organized labor to,blame for that."Eklund closed the interview with Palmer with the state-ment, "There is nothing worse than gangsterism.",°Foreman HansonEmployee Knutsen testified that a few days following Gerald Gavenda's, dis-'charge on September 12, 1942,8 he talked to Hanson and said, "So Gerry [Gavenda]4 Onan did not deny Kircher's statement, but stated that he did not "recall" asking thequestion'In view of Onan,s admission that on occa,ion be ':made the comment that therewas no union in our plant for his information or in general discussion," the undersignedcreditsKirciier's testimony as above set forth, and finds that Ouan made the statementsubstantially as testified to by BucherI8'Onan did not categorically deny Lorenz's testimony in connection with the "literatureHe admitted' having a conversation with Lorenz on the. morning after the.latter's dis-charge, and testified, "I think he asked me the reason he was discharged, and, I told' himI wasn't sure, that I was sure lie knew, and I think that was the only, discussion."Underthe circumstances, the undersigned credits the testimony of Lorenz in this connection, andfinds that Onan did ask Lorenz concerning his distribution of union literature, and for thenames of other employees involved. -°Eklund' did not deny Knutsen's testimony in this connectionHe testified that lie didnot "recall" any statement like thatThe undersigned ciedits the positive testimony ofKnutsen4Eklund did not specifically deny that he had asked Palmer what the latter could "see"in unions,and testified that he did not "think" he had.He, further, testified that he didnot "remember" using the' "gangsterism" phrase, and stated that he thought Palmer men-tioned that subjectUnder the circumstances, and the record, the undersigned creditsthe testimony of Palmer in this, connection, and finds that Eklund made the statementsascribed to him by Palmer8 Gavenda's dischargeis discussedin detail in Section IIT-B below D.W. ONAN & SONS201got laid off," to which Hanson replied, "Yes-Gerry was a good worker too.If the union got in here, it [would] just spoiled (sic) things in here." Knutsenalso testified:Q. Did you at any time have any further discussions with Hanson aboutthe union?A. Yes, sir. I was coming from the tool room, I took a die out, and onthe way back Hanson walked with me back, and asked me, he said, "I sup-pose you signed up with the union?" and I said, "No, I don't know anythingabout it," and he said, "You mean to tell me you don't know anything aboutit?" 9Vendel Quist, an employee, testified that during November 1942, and followingthe discharge of Gavenda, Foreman Hanson asked Quist if he "had heard any-thing more about the union," and on another occasion, about a week later,Hanson talked to Quist at the latter's machine and "he [Hanson] said he hopedthe union didn't go in until after the first of the year so we would get ourbonuses anyway." 10Employee Raymond V. Honnold testified without contradiction and the under-signed finds, that during November 1942, Hanson stopped at his machineduring working hours and asked him if Edward Cramble" had him `sign up in,the union yet."Honnold replied that Cramble had not said anything to him-concerning the Union.Hanson rejoined that he thought the Union was "probablycoming in"'the plant but he"hated to see it because the company had always beena good company to work for."(Italics added)Personnel Director RandallEmory Lorenz= made application- for a position with the respondent andreplied to the question, "Are you a member of any organization, lodge or so-ciety?" as follows: "Boy Scouts, & A. F. L, Truck Drivers Local, Union No.851,Willmar,Minn."He was interviewed in September 1942 by ArthurRandall,who examined his application and asked him if he belonged to"union 851," to which Lorenz replied that he "belonged to it and it had doneus a lot of good."Randall then told him, "We don't have a truck drivers union,this is a non-union, and so long as you are not going to be a truck driver, itwon't have any implications (sic) with your working."Randall then, accord-ing to Lorenz, asked Lorenz if he "thought, the union was all right ; . .", andLorenz replied that he thought "unions were all right in their place," and thatthey had done him "a lot of good." Randall again stated, "You know,this is anon-union shop here,and we have no union in this place." (Italics added)Randall admitted having interviewed Lorenz. In this connection Randalltestified :Q.And I believe. he [Lorenz]longed to a union, did he not?said, stated on his application that he be-9Hanson, onthe other hand, denied stating to Knutsen that If the union "got in" It"would just spoil things in here," but did testify, "I believe I did ask him if he belongedto the union." In ' the circumstances, the undersigned credits Knutsen's testimony andfinds that Hanson made the statements substantially as testified to by Knutsen."Hanson admitted the conversation and testified, "My recollection of that is that Icame up to Mr. Quist's machine to check his wprk, and he asked me, as I remember it, ifI thought that the union coming in there would have any effect on the payment of thebonus, andI saidI hoped not, but I didn't know." The undersigned accepts Quist's versionof the conversation."As found below, Crambel was one of two employees who joined the Union on or aboutSeptember 5, 1942.11Lorenz's discriminatory discharge is discussed in Section III-B below. 202DECISIONS OF N'ATION'AL LABOR RELATIONS BOARDP,IA. I don't' remember. Is it here?Q.He says that-A. Yes, he belonged to some union at Willmar. Isn't that where he camefrom TThat's as I remember it.Q.He says that you asked him what lie thought about unions, whetherthey were O. K.A. No conversation like that. I cannot remember any detailed conversa-tion with him about the subject.Q. Did you discuss with these men their union affiliations?A. Yes.My purpose is to find out what manner of man sits there orstands there seeking employment. I have to inquire into it one way andanother to find out how he thinks, what his interests are, what he has done,what his alliances and affiliations are.Frequently the memberships thathe holds come into some discussion.I don't specifically remember' dis-cussing his membership with Lorenz, and I would not ,say that I had notdone it.I don't remember.(Italics added.)Q. Do you discuss with the men the fact that this is an open shop, so tospeak?-A. Yes, I frequently said to a man, "You realize this is an open shop.Will your membership interfere with your working here?"Ihave saidthat a number of times. (Italics added.)Q. That is in line with your effort to obtain information.A. Yes, and to select an employee who will adjust himself with otheremployees there, and be happy, and be able to do good work, and a satis-factory volume of it.Since Randall's testimony above does not specifically deny Lorenz's, and ad-mits, among other things, that it is Randall's common practice to discuss unionmembership with applicants for jobs, the undersigned credits Lorenz's testi-mony as set forth above and finds that Randall made the statements attributed'to him by Loy enz.Supervisor PetersonArthur Kircher testified without contradiction acid the undersigned finds thaton February 15, 1943, while he was wearing his, union button, Supervisor Peter-son approached him.Kircher further testified :He [Peterson] asked me, he said, "I see you have your union button on,'and I said, "Yes," and he said, "You must not care whether you live or die,"and I said, "Why?" and I said, "I didn't know if they are going tokillme,"and he said, "-`They are going to try like hell," and I said, "Let them goahead and try.""Subsequentto the above conversation and on the same day, Peterson againtalked to Kircher concerning union rates for piece work for the type of workperformed by Kircher, and asked the latter how much he expectedreceive underunionrates.Kircher stated that he expected to get "maybe a dollar anhour . . ." Thereafter Peterson presented Kircher with "some figures" witha statement to the effect that the respondent could "farm" out the work thatKircher was doing to some outside company for ' less than it would cost at theunion scale.It is apparent that Peterson indicated that the respondent objected,toKircher's union membership and indirectly threatened that in the event theUnion organized the respondent's employees, Kircher's work would be "farmedout" and he would be deprived of his job, and it is so found.zaPeterson, although not shown to be unavailable, was not calledas a witness. D.W. ONAN & SONSForeman Clem203Leonard Palmer testified, without contradiction, and the undersigned finds,that on the evening of December 3, 1942, while in the wash room at respond-ent's plant, someone unknown to Palmer made the statement that "peoplethat joint unions are crazy," and that Foreman Clem asked Palmer, "How doyou stand, on the union?" Palmer expressed a preference for a particularlabor organization.Foreman HedlundMamie Supre, an employee, testified that on February 12, 1943, she wascalled to the office of Foreman Hedlund. She went to his office as directed,and concerning what there transpired, she testified :Q.Will you tell us what it was?A. I said, "What did you want to see me about?" and he said, "What'sthis I hear about a union coming into the plant?" and I said, "That's right."And he said, "Have you signed up?" And I said, "Yes," and he said,"In other words, you belong?" And I said, "That's right," and he said,"Do you think you are going to profit by it," and I said, "Personally,yes," and he said "Well," - he didn't know himself whether they wouldor not, but he doubted it very much, and I said, well, it was not for himor Onan to say whether a union should be in there, it was up to the peoplethemselves, if the people wanted a union in the plant, that was theirbusiness, Onan and the foremen didn't have a thing to say about it. Andhe says, "Well, that is true, and,tbe reason I called you in is I just wantedto know, I know there has been talk about union going around," and I toldhim I was not trying to bide it. And he said, "From now on you aregoing to be watched, people will be around here you will not know, 'butthey are going to watch you definitely, so you just watch yourself."AndI said, "I am not that dumb, if I was to organize a place, I have morning,noon and night to do it, and I would not try it on company's hours,"he said, "I am glad we understand one another."sssssQ.How -did the conversation conclude?A.Well, I got up and I said, "No hard feelings?" and he said, "No, therewon't be any- hard feelings," and I said, "I hope not," and he said,"I justwant youtounderstand that you are going to be watched from now on."(Italics added.)Hedlund, on the other hand, when asked to tell about this, conversation,replied :A. I tried to point out to her that I wanted no-I knew at the timefrom other sources that she was a union more or less organizer, and sheseemed to be organizing, and so I told her I didn't want her organizingor doing any union work during the working hours, and that I would keepmy eye on her to see that she did not do it. And that was about thegist of the conversation.Q. Anything said about what she did on her own time?A. Oh, yes, she-I also mentioned it was none of my business what shedid on her own time, it was perfectly legitimate to go about her businessat that time, but I didn't want it happening on company time becauseitwas interfering with production which we needed at the' time. 204DECISIONS OF N'ATION'AL LABOR RELATIONS BOARD'Q.She stated that you called her into your office and you said to her,"what's this' I hear about a union, have you signed up?"Was anythingof that sort said?A. I don't remember anything like that.Q. And she-said you asked her it she thought she would profit by it?A. I don't remember anything like that, either.Q. And that you stated to her that you just wanted her to know thatfrom now on she was going to be watched. Anything like that said?A. She might have acquired that from what I just told you a littlewhile ago.-The respondent contended, and its counsel in oral argument stated, that Supre"was even passing out literature during working hours."There was no evi-dence to support such contention.Hedlund did testify that he had a ieportfrom a few of his supervisors, and that he himself had observed "That therewas a lot of talking going on, and monkey business . . . and it seemed likewhen we put Mamie Supre at a- job, that we would not be able to find her atthat job, at least we would find her on different sides of the line at differenttimes."Neither Hedlund nor any other witness testified that Supre distrib-uted union literature or talked about unions during working hours.Hedlund-admitted that others besides Supre neglected their work at times and con--versed, but Supre was the only one he admonished because "She seemed to bethe sore spot."From the above, the undersigned is convinced and finds that Supre did hot,neglect her work to any greater extent than other employees in her depart-ment ; that she had engaged in no union activities during her working hours ;and that the conversation which took place at the time she was called intoIledlund's office was substantially as testified to by her, plus -the additionalfact that she was warned not to engage in union activities during working hours,a pretext used to engage her in the conversation to which she testified.Other supervisorsOn or about December 8, 1942, the Union, by handbills passed out near theentrances of the plants, advertised a meeting for the respondent's employeesto be held that evening at 8: 30 p. in. at the Union's hall.According,to theuncontradicted testimony of Alfred Rick, an employee, whose testimony the un-Hannigan, foreman on engine assembly, Kenneth Lundeen, foreman in theshipping department, and one Hoover, sub-foreman of generator assembly wentto the Union's meeting where they remained for about 15 minutes, and-then,at the request of union officials, left.Lundeen;" called as a witness by the'Board,, testified in substance that he, in company with Hannigan and twonon-supervisory employees, attended the meeting, and that he and Flannigan.left when all foremen and supervisory employees were asked to leave. Lundeenstated that he had heard that the Union's scale of wages for shipping depart-ment employees was lower than what his men were receiving, and that hehad gone to the meeting to ascertain the facts. Onan testified that shortlyafter this meeting, Hannigan advised him that he-had attended and had beenrequested to leave.Onan further testified that prior to the meeting Hannigan=had not talked to him concerning it.The respondent contends, in effect, that it-was in no way responsible for the1'McPhail,Hannigan, and Hoover,although notshown to beunavailable,were notcalled as witnesses. P.W. ON.A,\& SONS,205foremen's attendance; that the handbills advertising the meeting were addressedto "all" employees of the respondent, and thus included "foremen"; and that itwas proper for Lundeen, who was interested in the welfare of the men whoworked for him, to attend the meeting in order to find out whether the Union'swage scale for shipping-department employees was more or less than that paidby the respondent.These contentions are, under the circumstances, withoutmerit.At the time of the meeting, as is found and set forth below, two em-ployees had been discharged for union activities, the matter of their dischargehaving been known to the respondent's employees.While the foremen were notpermitted to remain at the meeting, they were in the Union's hall for about 15minutes, and thus had sufficient time to note which of the employees attended.There is no contention that the foremen would be permtited, or were seeking tojoin the Union. Lundeen, on the contrary, was seeking verification of apurported fact, which if true, could well have been used to discourage member-ship in the Union. Since the status of these foremen is unquestioned, their ac-tion in attending the Union's meeting is binding upon the respondent,16 and con-stitutes surveillance, and the undersigned so findsThe undersigned finds that the respondent, by the acts and statements of Onau,Eklund, Hanson, Randall,, Clem, Peterson, and Hedlund, above related, and by theforemen's attendance at the December 8, 1942 union meeting as above set forth,from on or about March 1, 1941, to the date of the issuance of the amendedcomplaint herein, questioned its employees with respect to their union member-ship and activities, engaged in surveillance of union members and union meet-ings, and discouraged its employees from remaining or becoming members ofthe, Union, and thus interfered with, restrained, and coerced and is interferingwith, restraining, and coercing its employees in the exercise of the rights guaran-teed them in Section 7 of the Act.B. The discriminatory dischargesGerald Gavendawas employed by the respondent on May 15, 1942, as amachine operator on the night shift in the punch press department of the Royal-ston plant, where he worked under the supervision of Foreman Hanson.Fromthe time he was hireduntilin or about September 1942, Gavendahad receivedcompliments for his work from Hanson, the last of which occurred about themiddle ofAugust 1942, on which occasionhe ran,12,000 "laminations" in onenight.,The average night's work on such "laminations" ran between 8,000,and10,000.In February 1942 several of the respondent's employeesbecame membersof the Union.From February 1942 to on or about September 1, 1942, there wasslight unionactivity at the respondent's Royalston plant.On September 5,Gavenda, in company with Edward Cramble, another employee, went to theUnion's headquarters and joined the Union. They, each received about 10-application cards, and took them to the plant with them when theynext re-'turned to work on the evening of September 8, the day after Labor Day.Gavenda, before going to work that night and while in the plant, talked toemployees concerning the Union, and passed out four or-five application cards.He did this openly and without any attempt to hide his activities. Cramblealso distributed cards in the same manner. Gavenda and Cramble also dis-cussed the Union with others during the "lunch" hour. Gavenda continuedsuch activities from on or about September 8 until September 12, and duringthis time talked to about 15 employeesconcerningthe Union,and succeeded in13SeeInternationalAss'n of Machinists v. N. L. B B,311 U. S. 72.4 206DECISIONS OF NATIONAL LABOR RELATIONS BOARDhaving one employee sign an application for union membership.Cramble, duringthis time, did not obtain any signed cards.On the morning of September 12, Gaverida turned in his time slip to Hansonin the usual manner.Hanson proceeded to hand him a check in full for hiswages, stating that the respondent did not want Gavenda "around there nomore."Gavenda then asked why he was discharged and was told that hiswork was inefficientGavenda stated it "was a damn lie," and was advisedby Hanson to take the matter up with Superintendent Eklund. Later in thesame day, Gavenda saw Eklund and asked him' why he was fired. Eklundreplied that "he had a million reasons" why he could fire him.Gavenda thenasked him to put one reason in writing, and Eklund refused to do so. Eklundtold Gavenda he was fired "because you don't attend to work, for inefficiency."On September 14, Gavenda returned to the plant and saw Eklund. Eklundgave Gavenda a letter of recommendation, ° and a "release." 14Hanson admitted that "at times" Gavenda was a good workman, but testifiedthat Gavenda made a practice of leaving his machine quite often, walking round,and taking to other workmen.Hanson also testified :Q. Over what period of time, commencing with his employment in May,May 15, 1942, did you from time to time call his attention to the fact thathe was walking around and talking to the employees too much?A.Well, I don't remember the exact time, I know that I called hisattention to it several times, andtowards the last moreoften 18(Italicsadded.)While Hanson denied that he had seen Gavenda distributing union' cards, headmitted that he had heard that union activity was going on at the plant and ,this connection, Hanson testified :Q. But you don't mean to say you didn't know anything about his [Ga-venda's] distributing union cards?A. I had heard from othersbut I didn't see or hear from him. (Italicsadded.,)Q Who did you hear from, what others, that- he had been doing that?A. There is quite a few fellows working around there in the same plant,now.As set forth and found above, Hanson in answer to an inquiry from Knutsonconcerning Gavenda's discharge, stated that, ". . . Gerry (Gavenda) was agood worker too.""At the, same time Hanson indicated it would "spoil thingsin here" if the Union "got in."18Towhomitmay concern:September 14, 1942.Subject : Gerald Gavenda.For the past five months, Gerald Gavenda has been working with us as a punch pressoperator.He has done his work well and is a steady, conscientious worker.We have found him to be an honest, sincere man.His general characteris good.Sincerely yours,D. W. ONAN & SONS.SEA /tb[S]S.M EKLUNDS.M. EKLUND,Superintendent.17These findings are based upon a reconciliation of the testimony of Gavenda andEklund, and the resolution of conflicts therein.18 Gavenda received a raise about the middle of August 194219Hanson,while he denied other portions of the statement attributed to him byKnutson,did not specifically deny this portion. D.W. ONAN '& SONS207While the respondent contends, and elicited testimony' from Hanson andEklund, that Gavenda left his machine and spent too much time visiting otheremployees, a number of witnesses whose testimony the undersigned credits,testified that they, too, on occasion, left their machines and talked to otheremployees, and that Gavenda) did so to no greater extent than they or_other,employees.Gavenda's denial that he left his machine and talked to othersmore frequently, than his co-employees is credited by the undersigned. In viewof the above, and the record, the hostility to the Union of Hanson and Eklund,the time of Gavenda's discharge, the fact that Hanson had admittedly compli-mented Gavenda for his work, and Eklund's recommendation above set out, theundersigned is convinced and finds that Gavenda was not discharged becauseof his alleged absences from his machine or his talking, that this was merely-a pretext to justify his discharge, and that his employment was in fact termi-nated because of his union activities: 0Emory Lorenzwas employed on September 8, 1942. Prior the the time hewas hired, and in September 1942, he was interviewed by Personnel DirectorRandall who, as found above, advised him, "You know, this is a non-union shophere, and we have no union in this plant." Later, when he was employed onSeptember 8, he was interviewed by George Thole, foreman and supervisor ofall relay departments in the respondent's plants.Thole testified that, sinceLorenz had taken a course as a jeweler, he could be used in the relay assembly, "adjusting and working on relays.At the time of his employment Lorenz ad-vised Thole that he would not take the position if the "no smoking" rule wasenforced, since he was "high strung," and could not go without smoking for 12hours with only a "smoke" during the noon hour. Thole told Lorenz, "If youwant to smoke, you can go in the toilet two or three times a night, but don'tgo in there wasting time." 21 Lorenz agreed to this.He was assigned towork under Al Alsted, foreman of the night shift of the relay department, whothereafter had occasion to commend Lorenz for his work.Lorenz joined the Union on November 2, 1942, and on that same day re-ceived from 7 to 10 union cards from employee Charles Mortoccio and oneLondrache, another employee, shortly before going to work on the night shift.Immediately thereafter he passed out the cards to employees.Among'others,lie gave one card to Alsted, and another to the foreman of the parts department.Altogether, during the time before going to work and during the "lunch" hour,on November 2, 1942, Lorenz discussed the Union with 20 to 30 employees.Shortly after Lorenz reported for work on the evening of November 3,Thole- told him, "Well, I can't use your services any longer." Lorenz askedThole for the reason for his discharge and was referred to Robert Onan.He'attempted without success to communicate with Onan that day. On Novem-ber 4, Lorenz talked to Onan and asked the latter why he was discharged.Onan replied, "Well, we just cannot use you any longer, that's all," and advisedLorenz that he "didn't fit into their plans, ..." 23 On this occasion as setforth and found in Section III-A above, Onan attempted to learn who hadfurnished Lorenz with union literature and, while Lorenz told him it was two20Edward Cramble, upon Gavenda's discharge, "laid low" for 6 weeks thereafter, andrefrained from activity in the Union's behalf during this period.The respondent's actionin discharging Gavenda had the desired effect.21While Thole testified that Lorenz was discharged, among other things, forsmoking,this testimony of Lorenz was not denied.27Thole's testimony that he told Lorenz on this occasion Lorenz was being dischargedfor having been "too hot headed" and having refused to take orders is not credited. Theabove finding is based upon Lorenz's credible testimony.11 See footnote No.5, supra.i 208DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the respondent's bmployees, he declined to name them.Thole testified thatLorenz was discharged for "not following orders, and as he was supposed todo, and also for his hot headedness."He further testified and admitted insofaras Lorenz's work was concerned he had told Lorenz ". . . that his work wassatisfactory, that we had no complaints along that line, . . ."Following Lorenz's discharge, the respondent was advised by the Board's Re-gional Office that the Union had filed charges in connection therewith.There-after Thole sent for Alsted u and, with the assistance of another, prepared alist of reasons for such discharge which was subsequently mailed to the Board.In this connection Thole, on cross-examination, testified :Q. And right there and then you asked Alsted forthe reasons which have,been sufficient to justify his discharge?(Italics added.)A Yes, sir.*s,****m'Q. And did Alsted submit such a report? 'A. Yes, sir.The Alsted "report" was prepared on November 16, some 2 weeks after Lor-enz's discharge, and as shown by Thole's testimony was patently an after-thought.2iIn the last analysis, the respondent contends that Lorenz was dis-charged for not following orders and for being too "hot-headed." 20An -incidentapparently relied upon to support his purported disobedience and "hot-headed"'nature occurred on October 7, approximately 4 weeks prior to his discharge.The record shows that on that occasion Lorenz spent 'approximately 3 hoursduring the night attempting to break in a new employee on a certain process,without success. In, his efforts to instruct the man an argument took place.Yet Thole admitted that this incident did "not directly" play a part in Lorenz'sdischarge.Moreover, Lorenz's testimony concerning the event, which the under-signed credits, does not reveal a disobedience to orders or a "hot-headed" na-ture.Thole also testified that twice before October 7, Alsted reported thatLorenz "didn't want to take orders." It is significant to note that even if true,these events, including the October 7 incident, occurred long before Lorenz's-discharge.Furthermore, in'pursuance of Lorenz's request, Thole agreed to araise in Lorenz's wages,, to be effective in the near future, about two weekspriorto his discharge.At this time, as Thole testified, "everything was goingalong fine."According to Thole, about October 30, Lorenz spoke to one of the Onans andthreatened to quit if he didn't obtain his raise that day.Nevertheless, Thole-testified that this alleged threat "may" have contributed to Lorenz's discharge.Considering the time of his employment termination and the record, it is ap-parent that Lorenz was discharged because of his union membership andactivities.m Alsted joined the U. S. Coast Guard about 2 weeks prior to the hearing herein, andhence was not available as a witness.-25Among the many alleged criticisms of Lorenz contained in the "report" are the follow-Ing : "ugly and surly" disposition ; smoking ; "threatened to quit if lie didn't get a raise"and several matters, which the evidence discloses, occurred after his discharge.21These were the reasons allegedly assigned by Thole when asked by Lorenz why he wasdischargedThe respondent also adduced proof to show that on one occasion Lorenz wentto sleep during working hours, and in one instance left his work before quitting time.As -to the first matter, it is undisputed that Lorenz felt ill and was told to lie down by theperson in charge of the respondent's first aid station.With reference to the second mat-ter, the evidence reveals that Lorenz had the permission of Foreman Aleted to leave hiswork early and, pursuant to Alsted's suggestion, -wrote a note to Thole indicating that hewas quitting work before the end of his shift. D.W. ONAN & SON'S-209JamesW. Murphywas employed by the respondent on August 12, 1942, andworked as a drill press operator in the University plant during the lattermonths ofhis employment.He was discharged on February 3, 1943.Duringthe time of his employment, he received no complaints concerning his work.He.was, in fact, complimented by Linol Clem, his foreman.During November1942 he advised Foreman Clem that he was going to quitunlesshe receivedmore money. Clem told him that he "hated" to see him quit and sent him toEklund!This he did, and after receiving a raise, continued in his employ-ment.Murphy received his raise in November and joined the Union on Novem-ber 20.After joining the Union, he talked to other employees outside ofworking hours and at times in the plant.He distributed from 100 to 150union cards, with the suggestion that the men sign them and mail them tothe Union ; a substantial part of this type of activity was conducted in theplant on his own time. About five employees who signed cards brought themto him personally.He engaged in his union activities openly, without anyattempt at concealment.On February 3, during the afternoon, Murphy ad-vised Clem that he would have no more cylinders on which to work withinan hour's time.Clem 'replied, "we can see what we can do, and perhaps thereismore [cylinders] in the warehouse for us." n As he anticipated, Murphyran out of cylinders.He looked for Clem and, not seeing him, went personallyto the warehouse to learn if there were cylinders present, and located 98 ofthem.He was absent for 10 minutes, and while returning to his machine metSuperintendent Eklund.Following a short conversation, Eklund told him toreport to his foreman.Eklund, however, -reached Clem before Murphy, andinstructed Clem to discharge him.When Murphy reported to Clem, Clem ad-vised him that he was "through."It is the respondent's contention that Murphy was discharged because he didnot remain at his machine. Clem testified ;Q.What kind of workman was he? [Murphy]A.Well, he was sometimes a good worker, when he felt like working ;other times if he didn't feel like working, he would not work so hard,and would go away so much. Every once in a while I would catch himway off in the other end of the building, and I would ask him what hewas doing over there, and he would just say he was looking around, orsomething like that,and go on.Q. I will ask you if you found him out at the warehouse one time?A. No, I didn't catch him at the warehouse, not at any time.Q. I mean the shipping dock or the incoming freight dock?A. Yes, sir.Yet Clem had never conveyed this alleged' information to Eklund, who wasresponsible for Murphy's discharge. In this connection, Clem testified :Q.What did Steen [Eklund] say to you? [at the time of Murphy'sdischarge.]A.What hetoldme?Q. Yes.A. He toldme, Steentoldme that I should get rid of him because hehad warned him so many times, there was nouse keeping him aroundany more.27Clem's denial of such a conversation is not credited by the undersigned.His ad-mission that Murphy was usually "ahead" with his work makes plausible the testimonyof Murphy, upon which the above finding is based. 210DECISION'S OF NATIONAL LABOR 'RELATIONS BOARDrIQ. Did you report to Steen either at that time or any other time thetimes you had warned him?A. No, sir.Q. Pardon?A. No, I had not, I did not.Eklund testified that, on one occasion he saw Murphy "Away up in the otherend of the shop," about 5 or 6 weeks before the termination of Murphy's em-ployment, and spoke to Clem concerning it.The only other occasion on whichhe spoke to Clem about Murphy's absence from his machine was the day heordered Murphy's discharge.The respondent also contends that Murphy's con-duct was violative of its rules. It is undisputed—and the undersigned finds, thaton February 3, Murphy did not neglect his work and in fact attempted toprovide material which would increase his (lay's production.Moreover,Mur-phy's testimony, which the undersigned credits, discloses that he had gone tothe warehouse on a previous occasion for a similar purpose, that Clem was in-formed of this fact, and that Clem "didn't say anything one way or the other."The foregoing facts, Eklund's animus toward the Union, and the entire record,make it apparent that the reason for Murphy's discharge was his union mem-bership and overt activities in its behalf, and the undersigned so finds. e$The record discloses that, through the years, of the respondent's employeeshired, approximately 73/r percent indicated some union affiliation in their applica-cations for employment.The 'respondent contends, in effect, that this is evi-dence that no discrimination was practiced against Gavenda, Lorenz and Murphy.In view of the entire record, and particularly the practice of the respondentprior to February 3, 1943, in advising applicants for jobs that the respondenthad "no union in our plant" thus discouraging prospective employees from con-tinuing any possible allegiance to a. union or from joining one, the undersignedfinds this contention to be without substance.-The undersigned is convinced and finds that the respondent discharged GeraldGavenda on September 12, 1942, Emory Lorenz on November 3, 1942,' and JamesW. Murphy on February 3, 1943, for the reason that these employees were mem-bers of the Union and had engaged in union and concerted activities, and therespondent thus discriminated in regard to their hire and tenure of employment,thereby discouraging membership in. a labor organization ; by such discrimina-tion, the respondent has interfered with, restrained, and coerced, and is inter-fering with, restraining, and coercing its employees in the exercise of the rightsguaranteed them in Section 7 of the Act.C.Thealleged discrimination against Swan Oscar LindnianLindman testified that on or about September 10, 1942, he went to the officeof the respondent in search of employment; that he received the respondent'sapplication form and answered all the questions, including the question,. "Areyou a member of any organization, lodge or society?"; that in answer to suchquestion, he stated he was a member of the Union ; and that under the headingof "Past employers", he, among others, wrote the name of the Uniion. ' He wasthen the Union's financial secretary and had been since 1937.He further testifiedthat he talked to some person in the office who told him to fill out the application,and who thereafter referred to the fact that he had been in the Union's "office"for quite a long time. Lindman said "Yes, since 1937." According to Lindman,his signed application was retained by his interviewer.Lindman testified as28Ekiund's testimony reveals that he was aware of the union activity taking placeamong the respondent's employees. D.W.OMAN&SONS1211he said, but I think as well as I can recall, we will call you, or something likethat." , Lindman left, did not subsequently hear from the respondent, and madeno efforts to again communicate with it.On the same day Lindman made ap-plication'for a position with General Mills of Minneapolis.He was not employedby this organization either.On cross-examination Lindman testified in sub-,stance, that he was 56 years of age, that for 12 years prior to 1937 he had beenemployed by C. W. Olson & Company, where he worked in steel and iron in con-nection with the fabrication of material used in jails and penitentiaries.Lind-man did not know the name of the respondent's representative with whom hespoke, nor could he give an accurate description of him.No responsible individ-ual connected with-the respondent had any recollection of him, nor could hisapplication be found among the respondent's records.The undersigned creditsthe proof adduced by the respondent that such records are retained, and that itwas unable, to locate Lindman's application.The undersigned also creditsLindman's testimony.'kLindman's interviewer was apparently impressed with the fact that Lind-man had been confined to office work for the 5 years preceding the time of hisapplication.From his observation of the witness the undersigned believes thatLindman fully appears to be 56 years old.It is accordingly found that thesecircumstances may well have convinced the interviewer that Lindham wouldmake a poor employee for the respondent.While the record discloses that therespondent is hostile toward union organization, the evidence is insufficient tosupport a finding that the respondent rejected Lindman's application because ofhis union membership, and the undersigned so finds.30The,complaint as toLindman should be dismissed.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe undersigned finds that the activities of the respondent set forth in Sec-tion III above, occurring in connection with the operations of the respondentdescribed in Section I above, have a close, intimate, and substantial relation totrade, traffic, and commerce among the several States and have led and tendto lead to labor disputes burdening and obstructing commerce and the free flowof commerce.V.THE REMEDYHaving found that the respondent has engaged in certain unfair labor prac-tices, the undersigned will recommend that it cease and desist therefrom andtake certain affirmative action designed to effectuate the policies of the Act.The undersigned has found that the respondent discriminated in regardto the hire and tenure of employment of Gerald Gavenda, Emory Lorenz andJames W. Murphy, thereby discouraging membership in the Union. In orderto effectuate the policies of the Act, it is recommended below that the respond-ent offer to Gerald Gavenda, Emory Lorenz and James W. Murphy immediateand full reinstatement to their former or substantially equivalent positions"While the respondent employs men of an age equal to and greater than Lindman's, at56 it can be considered that it is difficult to reapply one's self to wTfoik'of a nature demandedby the respondents operations after a 5-years' absence from manual labor; Lindman indi-cated to his interviewer that he was seeking employment entailing manual labor30The respondent, in some inst.inces, engaged applicants who revealed an affiliation witha labor organization. It is undenied, moreover, that not every applicant was accepted as anemployee, and that many rejected applicants informed the respondent that they weieunassociated with a union. 212DECISION'S OF NATIONAL LABOR RELATIONS BOARDwithout prejudice to their seniority or other rights and privileges,and thatitmake them whole for any loss of pay they may have suffered by reasonof the discrimination against them, by payment to each of them of a sum ofmoney equal to that which each normally would have earned as wages fromthe date of their respective discharges to the date of the offerof reinstate-ment, less their respective net earnings" during said periods.The undersigned has further found that the respondent did not discriminatein regard to the hire and tenure of employment of Swan Oscar Lindman. Itis recommended below that the complaint,as to him, be dismissed.Upon-the basis of the above findings of fact, and upon the entire record inthe case, the undersigned makes the following:CONCLUSIONS OF LAW1.Lochl 1139, United Electrical, Radio & Machine Workers of America, affil-iatedwith the Congress of Industrial Organizations, is a labor organization,within the meaning of Section 2 (5) of the Act.2.The respondent, by discriminating in regard to the hire and' tenure ofemployment of Gerald Gavenda, Emory Lorenz and James W. Murphy, therebydiscouraging membership in a labor organization, has engaged in and is engag-ing inunfair labor practices within the meaning of Section 8 -(3) of the Act.3.The respondent, by interfering with, restraining, and coercing its em=ployees in the exercise of the rights guaranteed them in Section 7 of the Act,has engaged in and is engaging in unfair labor practices within the meaningof Section 8, (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce, within the meaning of Section 2 (6) and (7) of the Act. -15.The respondent has not engaged in unfair labor practices within themeaning of Section 8 (3) of the Act insofar as Swan Oscar Lindman isconcerned.RECOMMENDATIONSUpon the basis of the above findings of fact hnd conclusions of law, theundersigned recommends that the respondent, David W. Onan, C. Warren Onanand Robert D. Onan,general partners in a limited partnership,doing businessas D. W. Onan & Sons, Minneapolis, Minnesota, its officers, agents, successors,and assigns shall:_1.Cease and desist from :(a)Discouragingmembership in Local 1139, United Electrical, Radio &Machine Workers of America, C. I. 0, or any other labor organization of itsemployees, by discharging or refusing to reinstate any of its employees or inany other manner discriminating in regard to their hire and tenure of employ-ment, or any term or condition of employment;(b) In any other manner interfering with, restraining, or coercing its em-ployees in the exercise of their rights to self-organization, to form, join; orassist labor organizations, to bargain collectively through representatives of3iBy "net earnings" is meant earnings less expenses, such as for tiansporfation, room,and board,incurred by an employee in connection with obtaining woik and working else-where than for the respondent, which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhereSeeMatter-of Crossett Lumber CompanyandUnited Brothei hood of Carpenters andJoinersof Amer-ica,Lumber and Sawmill Workers Union,Local 2590,8 N.L It. B '440Monies'receivedforwork performed upon Federal, State, counts,, municipal, or other work-relief projectsshall be cousideied as earnings.SeeRepublic Steel Corpm ation v. N. L. R. B ,311 U. S. 7. D.W. ONAN & SONS213their own choosing,and to engage-in concerted activities for the purpose ofcollectivebargaining,or other mutualaid or protection,as guaranteed in Sec-tion 7of the Act.2.Take the following affirmativeactionwhich the undersigned finds willeffectuatethe policiesof the Act:(a)Offer to Gerald Gavenda, Emory Lorenz,,and James W. Murphy immedi-ate andfull reinstatement to their former or substantially equivalentpositions,without prejudice to, their..seniority or, other rights and privileges;(b)Make whole the said Gerald Gavenda, Emory ,Lorenz, and James W.Murphy for any loss of pay they mayhavesuffered by reasonof the discrimi-nation againstthem, by payment to each of them of a sum' of money equal tothat which each would normally have earned aswages during the period fromthe dates of the discrimination, i. e , September 12, 1942, as to Gavenda ;November .3, 1942, as to Lorenz ; and February 3, 1943, as to Murphy ; to thedate of the offerof reinstatement,less the net earnings32 of each during saidperiods;(c) Immediately post In conspicuous places in and aboutitsplants inMinneapolis, Minnesota, and maintain for a period of at least sixty (60) con-secutive days from the date of posting, notices to its employees stating: (1)that the respondent will not engage in the conduct from which it is recom-mended that it cease and desist in paragraph 1 (a) and (b) of these recom-mendations; (2) that the respondent will take the affirmative action set forthin paragraph 2 (a) and (p) of these recommendations;and (3)that therespondent's employees are free to become orremain membersof Local 1139,United Electrical, Radio & Machine Workers of America, C. I. 0., and thatthe respondent will not discriminate against any employee because of member-ship in oractivities oil behalf of that organization;(d)Notify the Regional Director of the Eighteenth Region in writing withinten (10) days from the receipt of this Intermediate Report, what steps therespondent has taken to comply therewith.It is also recommended that the complaintbe dismissed insofar asit,allegesdiscriminationagainst SwanOscar Lindman.It is-further recommended that unless on or before ten (10) days from thereceipt of this Intermediate Report, the respondent notifies said Regional Direc-tor in. writing that it will comply with the foregoing recoommendations, theNational Labor Relations Board issue an, order requiring the respondent totake the-action aforesaidAs provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 2-as amended, effective October 28,1942-any party may within fifteen (15) days from the date of the entry ofthe order transferring the case to the Board, pursuant to Section 32 of ArticleII ofsaid Rules and Regulations, filed with the Board, ShorehamBuilding,Washington, D. C., an original and four copies of a statement in writing settingforth such exceptions to the Intermediate Report or to any other part of therecord or proceeding (including rulings uponallmotionsor objections) as herelies upon, together with the original and four copies of a briefin supportthereof.As further proN ided in , said Section 33, should any party, desire per-mission to argue orally "before the -Board, request therefor must be made inwriting to the Board within ten (110) clays from the date of, the order trans-ferring the case to the Board.PETER F. WARD,Dated March 29,1943Trial Examiner.32See footnote No 31,supra.535105-44-vol. 50-15